            Case 2:20-cv-00980-WBV-DPC Document 73 Filed 08/03/20 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

                                                       )
                                                       )
 AHMED BAQER, et al.,                                  )    CIVIL ACTION
                                                       )
             Plaintiffs,
                                                       )    Case No. 2:20-cv-00980-WBV-DPC
 v.                                                    )
                                                       )    DISTRICT JUDGE:
 ST. TAMMANY PARISH                                    )    WENDY B. VITTER
 GOVERNMENT, et al.,                                   )    SECTION “D”
                                                       )
             Defendants.
                                                       )    MAGISTRATE JUDGE:
                                                       )    DONNA PHILLIPS CURRAULT
                                                       )    DIVISION “2”
                                                       )

            PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
  DEFENDANT ST. TAMMANY PARISH GOVERNMENT’S MOTION TO DISMISS

      I.       RELEVANT PROCEDURAL HISTORY

            On March 22, 2020, Plaintiffs filed a Complaint (Doc. 1). On April 15, 2020, the Court

issued an Order (Doc. 43) granting a Stipulation of Dismissal (Doc. 42) at to Defendant St.

Tammany Parish Sheriff’s Office only. On the same date, Defendants, Greg Longino and Rodney

J. Strain filed a Motion to Dismiss (Doc. 45), which is pending and ripe for disposition. On May

26, 2020, Defendants, Lacey Kelly and Randy Smith filed an Answer (Doc. 46). On July 23, 2020,

Defendant, St. Tammany Parish Government, filed a Motion to Dismiss (Doc. 69). This Brief is

filed in opposition to the Defendant, St. Tammany Parish Government’s, Motion to Dismiss.

      II.      STATEMENT OF FACTS

            For a complete recitation of the material facts, Plaintiffs respectfully refer the Court to the

Complaint (Doc. 1)



                                                      1
      Case 2:20-cv-00980-WBV-DPC Document 73 Filed 08/03/20 Page 2 of 9




    III.      ISSUES PRESENTED

   1. Should the Court dismiss the Complaint against Defendant, St. Tammany Parish
Government, for a failure to state a federal claim upon which relief may be granted?

   2. Should the Court dismiss the Complaint against Defendant, St. Tammany Parish
Government, for a failure to state a state law claim upon which relief may be granted?

    IV.       ARGUMENT

PLAINTIFFS STATED A FEDERAL CLAIM AGAINST DEFENDANT, ST. TAMMANY
PARISH GOVERNMENT, UPON WHICH RELIEF MAY BE GRANTED.

           Defendant, St. Tammany Parish Government, presents a “Summary of the Case” in which

the Defendant paraphrases Plaintiffs’ Complaint and presents a couple of the allegations stated

within. Doc. 69-1, at pp. 2-3. The Defendant then argues the “facts” from its perspective (“As to

St. Tammany Parish Government, referred to in the Complaint as St. Tammany Parish Council,

Plaintiffs make three unfounded and unsupported allegations”). Specifically, the Defendant argues,

“Plaintiffs’ claims against STPG pursuant to 42 U.S.C. § 1983 and the Fourteenth Amendment to the

U.S. Constitution are premised on their unsupported and incorrect conclusion that STPG is responsible

for the operation and maintenance of the parish jail, that STPG operated the jail, and that STPG is

liable for the actions of the sheriff and his employees.” Doc. 69-1, at p.5.

           As Defendant St. Tammany Parish Government should know, however, the Defendant’s

statement of facts, interpretation of facts, or opinions regarding facts, are simply not relevant at

this juncture. See e.g., Wilson v. EZ Exit Now, LLC, Civil Action H-18-3673 (S.D.TX May 13,

2019) (“Defendant seeks too much at the pleading stage. Its version of the facts is irrelevant.”) As

such, the Defendant’s version of the facts should be disregarded by this Court. Moreover, since the

Defendant’s argument is based on its own version or interpretation of the facts, this should be the end

of the inquiry, and the motion denied.




                                                    2
      Case 2:20-cv-00980-WBV-DPC Document 73 Filed 08/03/20 Page 3 of 9




        Regardless, addressing the merits of Defendant, St. Tammany Parish Government’s

argument, a Complaint need only contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” FED.R.CIV.P. 8. It need not contain “detailed factual allegations”

but must include sufficient facts to indicate the plausibility of the claims asserted, raising the “right

to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see

also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, if asked to do so, Plaintiffs will replead

their claims against said Defendant to provide clarity. We know from the Complaint that the

following occurred:

        63. STPC and Defendant STRAIN indicated that pre-trial detainees were housed in this
        manner due to “overcrowding” in the jail[.].

        64. As early as July 12, 2012, not only were Defendants on notice that such practices
        existed but that the Department of Justice had concerns regarding the constitutionality
        of such practices.

        65. At all relevant times, Defendants, ST. TAMMANY PARISH COUNCIL, SMITH,
        STRAIN, LONGINO, and KELLEY maintained individual intake holding cells that
        measured approximately twenty (20) feet in length by ten (10) feet in width.

        66. At all relevant times, Defendants ST. TAMMANY PARISH COUNCIL, SMITH,
        STRAIN, LONGINO, and KELLEY, maintained individual intake holding cells that
        had no showers, no beds, and a toilet without any privacy.

        68. At all relevant times, Defendants maintained in the St. Tammany County Jail four
        (4) individual intake holding cells.

        70. At all relevant times, new arrivals were forced to sleep on concrete floors within
        the individual intake holding cells due to as many as twenty-four (24) pre-trial
        detainees who were held in the individual intake holding cells for as long as eighteen
        (18) days.

        77. In January 2020, the St. Tammany Parish Jail housed as many as ninety-eight (98)
        male inmates in its four (4) 10 feet by 20 feet holding cells.

        78. At all relevant times, the Defendants, by and through the agents and employees of
        the ST. TAMMANY SHERIFF, allowed new inmates to shower only once every three
        days.




                                                   3
       Case 2:20-cv-00980-WBV-DPC Document 73 Filed 08/03/20 Page 4 of 9




        79. At all relevant times, the Defendants, by and through the agents and employees of
        the ST. TAMMANY SHERIFF, denied new inmates the ability to participate in any
        recreational activity.

        80. At all relevant times, the Defendants, by and through the agents and employees of
        the ST. TAMMANY SHERIFF, placed violent and non-violent offenders in the same
        holding cells, placing non-violent offenders in unnecessary danger.

        81. At all relevant times, the Defendants, by and through the agents and employees of
        the ST. TAMMANY SHERIFF, failed to intervene in altercations that would occur
        between detainees in the crowded cells, placing detainees in danger.

        82. At all relevant times, the Defendants, by and through the agents and employees of
        the ST. TAMMANY SHERIFF, housed new inmate arrivals in unsanitary holding cells
        by allowing inmates to vomit on the floor of the holding cells and failing to promptly
        clean the holding cells.

        Defendant, St. Tammany Parish Government, argues that St. Tammany Parish Government

has “no authority over the operation or maintenance of the jail, the sheriff, or the sheriff’s employees,”

doc. 69-1, at p.3. This “fact,” however, is not exactly correct. Rather, the Parish has a statutory duty

to properly finance and physically maintain the jail. See La. R.S. §§ 15:304, 15:702, and 33:4715.

        Moreover, Rule 8(a) “does not impose a probability requirement at the pleading stage; it

simply calls for enough fact to raise a reasonable expectation that discovery will reveal evidence”

to support the allegations. Twombly, 550 U.S. at 556. See, e.g., Colbert v. City of Baton Rouge/Parish

of East Baton Rouge, 2018 WL 344933 (M.D. La. 2018) (parish government could be held liable with

respect to management and operation of jail based on theories that jail facility was deficient and

underfunded, which was the moving force that caused constitutional injuries); Courteaux v. Larpenter,

No. 19-13173, 2020 WL 2771755, 2020 U.S. Dist. LEXIS 94134, p. 19-20 (E.D. La. 4/27/2020)

(parish’s obligation to “maintain” the jail is an obligation to fund)

        Thus, while the “probability” of recovery against St. Tammany Parish Government may be

low in light of its limited duty in this instance, it is plausible that discovery will reveal that St.

Tammany Parish Government’s failure to properly fund the sheriff’s office and/or failure to properly

maintain the jail facility was a moving force that caused the Sheriff Defendants to cram detainees

                                                      4
      Case 2:20-cv-00980-WBV-DPC Document 73 Filed 08/03/20 Page 5 of 9




into small cells in inhumane living conditions for weeks at a time. In fact, it is more than plausible

that the Sheriff Defendants will argue that underfunding and an inadequate facility, as opposed to

sheer malice, is what caused them to treat detainees in such a barbaric manner. Further, Plaintiff has

pled that St. Tammany Parish Council maintained the jail and certain policies and procedures.

Discovery may reveal that such policies determined the day-to-day operations of jail

management.

        In Colbert v. City of Baton Rouge/Parish of East Baton Rouge, 2018 WL 344933 (M.D.

La. 2018), the court held a parish government could be held liable with respect to the

management and operations of the jail. The Colbert court found that plaintiffs had adequately

alleged both constitutional and state law claims against the local government, and that plaintiffs

had plausibly pleaded that the local parish government breached its duty to fund and maintain the

jail, that the jail was physically deficient and underfunded, and that the local parish government

had knowledge of such inadequacies. Id. Further, the Colbert court noted that these violations

were the “moving force of constitutional harm to Plaintiffs because had the prison been

adequately funded and staffed with health care and security professionals, it is plausible that

[inmate] would not have suffered from his medical and mental health issues…” Id.

        In Colbert, the plaintiff pleaded with specificity that the local government possessed

knowledge regarding numerous medical-care related problems within the premises, such as

medical equipment shortages and insufficient compensation for medical professionals within the

jail. Id. Also, the plaintiff in Colbert referenced a study conducted by Health Management

Associates that revealed the jail provided an “inadequate physical environment,” and there was a

lack of mental health programming due to inadequate staffing. Id. The plaintiff in Colbert used

these deficiencies to advance the argument that the local government violated the inmate’s

Fourteenth Amendment rights by providing unconstitutional confinement conditions. Id. As

                                                    5
      Case 2:20-cv-00980-WBV-DPC Document 73 Filed 08/03/20 Page 6 of 9




such, the plaintiff in Colbert properly alleged a constitutional injury. Id. Similarly, Plaintiff here

properly alleged a constitutional injury– especially where the Parish was informed of certain

deficiencies by the investigation of the United States Department of Justice, similar to the study

in Colbert conducted by Health Management Associates.

         As such, in light of Defendant, St. Tammany Parish Government, having a statutory duty

related to funding and maintenance of the jail, that if breached, could have caused Plaintiffs’

constitutional injuries, the Defendant’s motion to dismiss should be denied. In the alternative, the

claims against the Defendant should be dismissed without prejudice with leave granted to Plaintiffs to

amend.

PLAINTIFFS STATED A STATE LAW CLAIM AGAINST DEFENDANT, ST.
TAMMANY PARISH GOVERNMENT, UPON WHICH RELIEF MAY BE GRANTED.

         Defendant, St. Tammany Parish Government, asserts a similar argument with respect to the

state law claims. As such, Plaintiffs’ argument stated above is incorporated herein by reference.

         The Defendant’s theme is similar, if not the same, i.e., that it has no control over employees

employed by the Sheriff’s Office and no control over how the Sheriff operates the facility. Again,

however, the Defendant’s argument reaches a bit too far in that the Defendant Parish does have certain

duties pursuant to state law related to finance and the physical maintain of the jail, and is the final

policymaker with respect to same. See La. R.S. §§ 15:304, 15:702, and 33:4715. As previously argued,

it is more than plausible that a failure of the Defendant to properly exercise its state law duties is what

required the Sheriff Defendants to engage in the conduct that violated the State’s Constitution.

         Local parish governments are “responsible for the expenses of establishing, maintaining

and operating the jail and for all expenses of feeding, clothing, and providing medical treatment to

the prisoners while the sheriff has the duty of operating the jail and seeing to it that the prisoners

are properly cared for, fed, and clothed.” Amiss v. Dumas, 411 So.2d 1137 (App. Ct. La. 1982).

Further, as a result of the parish’s failure to provide adequate funding, claims regarding
                                                    6
        Case 2:20-cv-00980-WBV-DPC Document 73 Filed 08/03/20 Page 7 of 9




unsatisfactory confinement conditions may be brought. See Arce v. Louisiana, 226 F.Supp.3d 643,

649-50 (E.D. La. 2016) (if allegations of jail deficiencies implicate a parish’s responsibility to

finance and physically maintain the jail, then the parish is a proper defendant).

         As such, in light of Defendant, St. Tammany Parish Government, having a statutory duty

related to funding and maintenance of the jail, that if breached, could have caused Plaintiffs’

constitutional injuries, the Defendant’s motion to dismiss should be denied. In the alternative, the

claims against the Defendant should be dismissed without prejudice with leave granted to Plaintiffs to

amend.



   V.       CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request that the Court deny the Defendant,

St. Tammany Parish Government’s, motion to dismiss.


                                               Respectfully Submitted,


Date: August 3, 2020                            /s/ Bhavani K. Raveendran
                                               Attorney for Plaintiffs

                                               Antonio M. Romanucci (pro hac vice)
                                               Bhavani K. Raveendran (pro hac vice)
                                               Nicolette A. Ward (pro hac vice)
                                               Ian P. Fallon (pro hac vice)
                                               ROMANUCCI & BLANDIN, LLC
                                               321 N. Clark Street, Suite 900
                                               Chicago, IL 60654
                                               Tel: (312) 458-1000
                                               Fax: (312) 458-1004
                                               aromanucci@rblaw.net
                                               b.raveendran@rblaw.net
                                               nward@rblaw.net
                                               ifallon@rblaw.net

                                               Devon M. Jacob (pro hac vice)
                                               JACOB LITIGATION, INC.
                                                  7
Case 2:20-cv-00980-WBV-DPC Document 73 Filed 08/03/20 Page 8 of 9




                             P.O. Box 837
                             Mechanicsburg, PA 17055-0837
                             Tel: (717) 796-7733
                             djacob@jacoblitigation.com

                             Maria B. Glorioso (#24435), T.A.
                             Vincent J. Glorioso, Jr. (#6064)
                             THE GLORIOSO LAW FIRM
                             2716 Athania Parkway
                             Metairi, LA 70002
                             Tel: (504) 569-9999
                             Fax: (504) 569-9022
                             maria@gtorts.com




                                8
     Case 2:20-cv-00980-WBV-DPC Document 73 Filed 08/03/20 Page 9 of 9




                               CERTIFICATE OF SERVICE

      This is to certify that I electronically filed the foregoing with the Clerk of Court using the

CM/ECF system this 3rd day of August 2020.


Date: August 3, 2020                                  /s/   Bhavani K. Raveendran




                                                9
